                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




  UNITED STATES OF AMERICA,
                                                  CR 18-147-BLG-DLC
                        Plaintiff,

         vs.                                       ORDER

  CHARLES EUGENE VENDITTI,

                        Defendant.

       Before the Court is yet another communication from Defendant Charles

Eugene Venditti. Venditti has been represented throughout these proceedings.

This Court has held numerous hearings with Venditti to date, including an initial

appearance, detention hearing, and two ex parte hearings, and has informed him of

his obligation to cease communicating with the Court directly. Pursuant to Local

Rule C.R. 44.1, the Court will not address Venditti's most recent communication

further. Because Venditti is represented, he will communicate to the Court through

his counsel or not at all.

       IT IS ORDERED that the Clerk of Court shall file Venditti's April 14, 2019

letter under seal.




                                        -1-
DATED this 21,,J..day of April, 2019.




                                        Dana L. Christensen, Chief Judge
                                        United States District Court




                                -2-
